Citation Nr: 0505479	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
post-operative patellofemoral syndrome of the right knee, 
from November 5, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, from November 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By the January 2003 decision, the 
RO granted service connection for right knee patellofemoral 
syndrome with degenerative changes and assigned an initial 10 
percent evaluation, effective November 5, 2002.  During the 
pendency of the appeal, by an October 2003 rating action, the 
RO assigned a 20 percent evaluation to the service-connected 
post-operative right knee patellofemoral syndrome, effective 
November 5, 2002.  In that same rating decision, the RO 
assigned a separate 10 percent evaluation for the arthritis.  
Subsequently, that same month, the RO issued a statement of 
the case, which addressed both of these ratings and provided 
the veteran with the appropriate diagnostic codes for each 
service-connected right knee disability.  Thereafter, in late 
October 2003, the RO received the veteran's substantive 
appeal indicating that he was seeking appellate review with 
respect to both of the ratings.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected post-operative 
patellofemoral syndrome of the right knee and arthritis of 
the right knee, these issues have been framed as those listed 
on the front page of this decision.   See Fenderson v. West, 
12 Vet. App. 119, 125- 126 (1999).  The Board should also 
point out that a temporary total rating was assigned for the 
patellofemoral syndrome from January 28, 2003, to November 1, 
2003.  Because a total rating is the highest rating 
assignable, the Board's consideration of entitlement to a 
higher initial rating does not include this period from 
January 28, 2003, to November 1, 2003.  


REMAND

The Board notes that the veteran was last afforded a VA 
orthopedic examination of his knees in June 2003.  A review 
of that examination report reflects that flexion of the right 
knee was from zero to 130 degrees with pain at 110 to 130 
degrees.  There was full extension with mild crepitus.  The 
examiner noted that the veteran had undergone several 
surgeries on his right knee.  (In fact, this examination was 
conducted during a period designated by the RO as a period of 
convalescence under 38 C.F.R. § 4.30 (2002).  Subsequently, 
the veteran submitted private treatment reports reflecting 
that he had undergone an additional surgery on his right knee 
in August 2003, and that he continued to experience pain and 
instability of the right knee.  These reports also reflect 
that he ambulated with the aid of a brace on his right knee.  
Given these findings, the Board is of the opinion that a 
current orthopedic examination which provides an assessment 
of functional limitation in terms of additional limitation of 
motion of the right knee is warranted prior to final 
appellate review of the claims.  38 C.F.R. §§  4.40, 4.45 
(2003);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
VAOPGCPREC 9-98.  

It should also be pointed out that VA General Counsel has 
recently indicated that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This represents a change to a 
general practice by VA to assign a single rating based on 
limitation of motion of a joint.  Consequently, medical 
findings regarding the extent of functional impairment as to 
both flexion and extension is required.  

Finally, in a February 2004 statement to the RO, the veteran 
indicated that he had sought treatment for his right knee at 
the Pittsburgh, Pennsylvania VA Medical Center (VAMC).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159(c) (2004), as 
regards requesting medical records from Federal facilities.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected post-operative 
patellofemoral syndrome or arthritis of 
the right knee since December 2003.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folder.  These should include 
records from the Pittsburgh, Pennsylvania 
VAMC.

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
specifically to determine the current 
severity of the service-connected post-
operative patellofemoral syndrome and 
arthritis of the right knee.  The claims 
folder, along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  

The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the right knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the right knee (beyond 
that which is demonstrated clinically).  
This should be done in terms of both loss 
of flexion and loss of extension.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  (The RO should consider the 
holding of VAOPGCPREC 9-2004 in its 
decision regarding the veteran's right 
knee.)  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

